                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                            EUREKA DIVISION

                                   7

                                   8    AMANDA GWYN DANIEL,                                  Case No. 17-cv-04493-RMI
                                   9                    Plaintiff,
                                                                                             ORDER RE MOTIONS FOR
                                  10             v.                                          SUMMARY JUDGMENT
                                  11    NANCY A. BERRYHILL,                                  Re: Dkt. Nos. 20, 21
                                  12                    Defendant.
Northern District of California
 United States District Court




                                  13

                                  14           Plaintiff Amanda Gwyn Daniel seeks judicial review of an Administrative Law Judge

                                  15   (“ALJ”) decision denying her application for benefits under Title XVI of the Social Security Act.

                                  16   Plaintiff’s request for review of the ALJ’s unfavorable decision was denied by the Appeals

                                  17   Council. (Administrative Record (“AR”) 1-7). The ALJ’s decision is therefore the “final decision”

                                  18   of the Commissioner of Social Security, which this court may review. See 42 U.S.C. §§ 405(g),

                                  19   1383(c)(3). Both parties have consented to the jurisdiction of a magistrate judge (dkts. 5, 11) and

                                  20   both parties have moved for summary judgment (dkts. 20, 21). For the reasons stated below, the

                                  21   court will deny Plaintiff’s motion for summary judgment, and will grant Defendant’s motion for

                                  22   summary judgment.

                                  23                                           LEGAL STANDARDS

                                  24           The Commissioner’s findings “as to any fact, if supported by substantial evidence, shall be

                                  25   conclusive.” 42 U.S.C. § 405(g). A district court has a limited scope of review and can only set

                                  26   aside a denial of benefits if it is not supported by substantial evidence or if it is based on legal

                                  27   error. Flaten v. Sec’y of Health & Human Servs., 44 F.3d 1453, 1457 (9th Cir. 1995). Substantial

                                  28   evidence is “more than a mere scintilla but less than a preponderance; it is such relevant evidence
                                   1   as a reasonable mind might accept as adequate to support a conclusion.” Sandgathe v. Chater, 108

                                   2   F.3d 978, 979 (9th Cir. 1997). “In determining whether the Commissioner’s findings are supported

                                   3   by substantial evidence,” a district court must review the administrative record as a whole,

                                   4   considering “both the evidence that supports and the evidence that detracts from the

                                   5   Commissioner’s conclusion.” Reddick v. Chater, 157 F.3d 715, 720 (9th Cir. 1998). The

                                   6   Commissioner’s conclusion is upheld where evidence is susceptible to more than one rational

                                   7   interpretation. Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir. 2005).

                                   8                                  PROCEDURAL HISTORY

                                   9          Plaintiff filed an application for Title XVI disability benefits on April 22, 2014, alleging a

                                  10   disability onset date of October 1, 2007. (AR 224-235). Plaintiff’s application was denied initially

                                  11   on July 7, 2014. (AR 113-17). Plaintiff filed a request for hearing with an ALJ and a hearing was

                                  12   held on November 17, 2015. (AR 61-88). At the hearing, Plaintiff amended her alleged onset date
Northern District of California
 United States District Court




                                  13   to April 22, 2014. (AR 21). The ALJ issued an unfavorable decision on February 5, 2016. (AR

                                  14   16-32). Plaintiff requested review by the Appeals Council on April 1, 2016. (AR 209). The

                                  15   request for review was denied on June 8, 2017. (AR 1-7).

                                  16          THE FIVE STEP SEQUENTIAL ANALYSIS FOR DETERMINING DISABILITY

                                  17          A person filing a claim for social security disability benefits (“the claimant”) must show

                                  18   that he has the “inability to do any substantial gainful activity by reason of any medically

                                  19   determinable physical or mental impairment” which has lasted or is expected to last for twelve or

                                  20   more months. See 20 C.F.R. §§ 416.920(a)(4)(ii), 416.909.1 The ALJ must consider all evidence

                                  21   in the claimant’s case record to determine disability (see id. § 416.920(a)(3)), and must use a five

                                  22   step sequential evaluation process to determine whether the claimant is disabled (see id. §

                                  23   416.920). “[T]he ALJ has a special duty to fully and fairly develop the record and to assure that

                                  24   the claimant’s interests are considered.” Brown v. Heckler, 713 F.2d 441, 443 (9th Cir. 1983).

                                  25   Here, the ALJ evaluated Plaintiff’s application for benefits under the required five-step evaluation

                                  26
                                  27   1
                                        The regulations for supplemental security income (Title XVI) and disability insurance benefits
                                  28   (Title II) are virtually identical though found in in different sections of the CFR. For the sake of
                                       convenience, the court will generally cite to the SSI regulations herein unless noted otherwise.
                                                                                           2
                                   1   process. (AR 16-32).

                                   2          At Step One, the claimant bears the burden of showing she has not been engaged in

                                   3   “substantial gainful activity” since the alleged date she became disabled. See 20 C.F.R. §

                                   4   416.920(b). If the claimant has worked and the work is found to be substantial gainful activity, the

                                   5   claimant will be found not disabled. See id. The ALJ found that Plaintiff had not engaged in

                                   6   substantial gainful activity since April 22, 2014, her alleged onset date. (AR 23).

                                   7          At Step Two, the claimant bears the burden of showing that she has a medically severe

                                   8   impairment or combination of impairments. See 20 C.F.R. § 416.920(a)(4)(ii), (c). “An

                                   9   impairment is not severe if it is merely ‘a slight abnormality (or combination of slight

                                  10   abnormalities) that has no more than a minimal effect on the ability to do basic work activities.’”

                                  11   Webb v. Barnhart, 433 F.3d 683, 686 (9th Cir. 2005) (quoting S.S.R. No. 96–3(p) (1996)). The

                                  12   ALJ found that Plaintiff suffered from the following severe impairments: affective disorder,
Northern District of California
 United States District Court




                                  13   anxiety disorder, learning disorder, and attention deficit hyperactivity disorder. (AR 23).

                                  14          At Step Three, the ALJ compares the claimant’s impairments to the impairments listed in

                                  15   appendix 1 to subpart P of part 404. See 20 C.F.R. § 416.920(a)(4)(iii), (d). The claimant bears the

                                  16   burden of showing her impairments meet or equal an impairment in the listing. Id. If the claimant

                                  17   is successful, a disability is presumed and benefits are awarded. Id. If the claimant is unsuccessful,

                                  18   the ALJ proceeds to Step Four. See id. § 416.920(a)(4)(iv), (e). Here, the ALJ found that Plaintiff

                                  19   did not have an impairment or combination of impairments that met or medically equaled one of

                                  20   the listed impairments. (AR 24).

                                  21          At Step Four, the ALJ must determine the claimant’s residual functional capacity (“RFC”)

                                  22   and then determine whether the claimant has the RFC to perform the requirements of her past

                                  23   relevant work. See id. § 416.920(e) and 416.945. The ALJ found Plaintiff had the RFC to perform

                                  24   a full range of work at all exertional levels but with the following non-exertional limitations: she

                                  25   is limited to simple, routine, and repetitive tasks not at production pace, in a work setting with few

                                  26   changes. She is also limited to making simple, work-related decisions; brief, superficial

                                  27   interactions with coworkers, and can never interact with the public. (AR 26).

                                  28
                                                                                         3
                                   1          At Step Five, the ALJ must determine whether the claimant is able to do any other work

                                   2   considering her RFC, age, education, and work experience. See 20 CFR § 416.920(g). If the

                                   3   claimant is able to do other work, she is not disabled. The ALJ found that there were jobs that

                                   4   existed in significant numbers in the national economy that Plaintiff could perform, including

                                   5   assembler, cleaner, and packager. (AR 31). Thus, the ALJ found Plaintiff was not disabled since

                                   6   April 22, 2014, the date the application was filed. (AR 31).

                                   7                                          DISCUSSION

                                   8   Listing Analysis at Step Three

                                   9          Plaintiff contends that the ALJ’s listing analysis at Step Three of the five-step evaluation is

                                  10   not supported by substantial evidence. At Step Three, the ALJ assessed Organic Mental Disorders

                                  11   [Listing 12.02], Affective Disorders [Listing 12.04], Intellectual Disability [Listing 12.05], and

                                  12   Personality Disorders [Listing 12.06] as listing level impairments. (AR 24). The ALJ explained
Northern District of California
 United States District Court




                                  13   that “[t]o satisfy the “paragraph B” criteria (“paragraph D” criterial of listing 12.05), the mental

                                  14   impairments must result in at least two of the following: marked restriction of activities of daily

                                  15   living; marked difficulties in maintaining social functioning; marked difficulties in maintaining

                                  16   concentration, persistence, or pace; or repeated episodes of decompensation, each of extended

                                  17   duration.” (AR 24). The ALJ found Plaintiff to have mild restrictions in activities of daily living,

                                  18   moderate restrictions in social functioning, moderate restrictions in maintaining concentration,

                                  19   persistence or pace, and no episodes of decompensation of extended duration. (AR 24-25).

                                  20          Plaintiff argues that in assessing her mental impairments, the ALJ failed to adequately

                                  21   consider the opinion of treating physician Jacqueline Amato, M.D. Dr. Amato is a board certified

                                  22   psychiatrist. From the period of May 8, 2012, through October 12, 2015, Dr. Amato met with

                                  23   Plaintiff approximately twenty-one times. (AR 361-383, 385-386, 388-389, 416-439). During the

                                  24   course of treatment, Dr. Amato diagnosed Plaintiff with Bipolar Affective Disorder, Generalized

                                  25   Anxiety Disorder, Attention Deficit Hyperactivity Disorder and Nonverbal Learning Disability.

                                  26   (AR 362). Plaintiff stresses that Dr. Amato found marked restrictions in the areas of activities of

                                  27   daily living, in maintaining social functioning and in maintaining concentration, persistence, or

                                  28   pace, and concludes that the opinion of Dr. Amato meets the requirements to support a listing.
                                                                                          4
                                   1   (AR 442).

                                   2          The ALJ did not discuss Dr. Amato’s opinion in her analysis at Step Three. The ALJ did,

                                   3   however, state as follows in regard to the RFC analysis at Step Four:

                                   4
                                                      Dr. Amato submitted two statements, in June 2014 and November 2015,
                                   5          representing that the claimant was unable to work due to attention deficit hyperactivity
                                   6          disorder and a non-verbal learning disability diagnosed in childhood (Exs. 5F; 11F/3). Her
                                              prognosis was that the claimant’s condition is chronic, unremitting, and worsens with
                                   7          stress. (Id). She opined that in a workplace environment, the claimant would be off task
                                              ten or more minutes out of each hour and miss work or leave work early two or more days
                                   8          per month. (Id.) Dr. Amato also opined the claimant would have marked difficulty in:
                                              understanding and remembering very short and simple instructions; maintaining attention
                                   9
                                              and concentration; performing activities within a schedule, maintaining regular attendance
                                  10          and being punctual; working in coordination with or proximity to others without being
                                              unduly distracted by them, completing a normal work day without interruptions caused by
                                  11          mental symptoms; and performing at a consistent pace without an unreasonable number
                                              and length of rest periods (Id.). She also opined that the claimant cannot manage benefits
                                  12          in her own best interest (Ex. 5F/3)[.]
Northern District of California
 United States District Court




                                  13
                                                      Although a treating physician’s opinion is generally given great weight, the
                                  14          undersigned is unable to give the opinions of Dr. Amato more than little weight. The
                                              limitations she imposed are not generally supported by the medical evidence of record, or
                                  15          even by her own treatment records. For example, Dr. Amato opined that the claimant has
                                              marked limitations in maintaining attention and concentration, yet she noted in May 2013
                                  16          and October 2015 treatment notes that the claimant had no issues with attention span and
                                              her thought process was linear (Exs. 4F/12; 10F/25). She asserted that the claimant has
                                  17
                                              poor social skills and the claimant’s condition is chronic and unremitting, yet she noted
                                  18          repeatedly in her treatment notes that the claimant was stable on medication, appeared
                                              cooperative, and presented with average attention span and intact memory (Exs. 4F; 6F).
                                  19          Thus, Dr. Amato’s opinions were given limited weight.
                                  20   (AR 28).
                                  21          In Gonzalez v. Sullivan, 914 F.2d 1197, 1200 (9th Cir. 1990), the ALJ made a five page
                                  22   summary of the record, stating the information from each of the doctors and summarizing the
                                  23   claimant’s testimony. The ALJ found that the record substantiated some of the claimant’s
                                  24   complaints, but the ALJ did not explain what evidence supported his conclusion that the
                                  25   claimant’s impairments did not meet or exceed the listing of impairments. Id. On appeal, the
                                  26   claimant contended that the ALJ erred in failing to discuss why he did not satisfy the listing of
                                  27   impairments.
                                  28          The Ninth Circuit rejected this contention, holding that it was “unnecessary to require the
                                                                                         5
                                   1   Secretary, as a matter of law, to state why a claimant failed to satisfy every different section of the

                                   2   listing of impairments.” Id. It found that the ALJ’s four page “evaluation of the evidence” met

                                   3   the requirement of a statement of the “foundations on which the ultimate factual conclusions are

                                   4   based.” Id. at 1201. Based on this holding by the Ninth Circuit, the court finds that the ALJ’s

                                   5   explanation of her rejection of Dr. Amato’s opinions, although stated in the context of her finding

                                   6   regarding Plaintiff’s RFC, applies equally to the ALJ’s Step Three finding.

                                   7          Opinions from treating physicians generally receive greater weight than non-examining

                                   8   sources, 20 C.F.R. § 416.927(c)(2), but not if the opinions are conclusory, unsupported, or

                                   9   inconsistent with the evidence of record. See Batson v. Comm’r of Soc. Sec., 359 F.3d 1190, 1195

                                  10   (9th Cir. 2004) (ALJ may discount treating physicians’ opinions that are conclusory, brief, and

                                  11   unsupported by the record as a whole or by objective medical findings). Plaintiff argues that the

                                  12   findings of Dr. Amato are consistent with the medical record as a whole, citing the opinions of
Northern District of California
 United States District Court




                                  13   Licensed Educational Psychologist Jan Paulus, MS, MA, (AR 392-399); treating counselor Susan

                                  14   K. Isaac, M.A. (AR 402-405); Ted R. Ruggles, PhD., (AR 408-413); Mario Petersen, M.D. (AR

                                  15   316); and Kathi Hoffer, Ph.D. (AR 318). The ALJ addressed these mental health assessments,

                                  16   noting that they were made more than ten years ago and referencing them “solely for consideration

                                  17   in regard to longitudinal history.” (AR 28). After reviewing the assessments, the ALJ found:

                                  18
                                              The undersigned gives these opinions little weight, as they are remote in time, made when
                                  19          the claimant was a student. The reports provide little probative value of the claimant’s
                                  20          functioning since she filed her Title XVI application in April 2014. In addition, the
                                              assessments made by the child development clinic, Dr. Ruggles, and Ms. Paulus were
                                  21          based upon only one examination of the claimant. Moreover, the claimant’s hearing
                                              testimony and medical records indicate the claimant’s conditions have improved with
                                  22          treatment, and she has developed life skills such as cooking and the ability to follow
                                              written instructions (Exs. 4E; 5E).
                                  23

                                  24   (AR 29). The court finds that any agreement between Dr. Amato’s medical opinion and those

                                  25   expressed in these ten-year-old medical records is insufficient to establish that Dr. Amato’s

                                  26   opinions were consistent with the record as a whole. As set forth in the language from the ALJ’s
                                  27
                                       decision quoted above, Dr. Amato’s opinions were inconsistent with her own treatment records.
                                  28
                                                                                          6
                                       Further, Dr. Amato’s opinions were also inconsistent with the statements and testimony of
                                   1

                                   2   Plaintiff herself.

                                   3           In regard to activities of daily living, Plaintiff testified that she could complete meals, wash

                                   4   dishes, clean, do laundry, make her bed, shower, shop online, care for her cat, and assist with the
                                   5
                                       care of her nieces. (AR 24, 77, 256-58, 332, 335, 338, 342, 357, 432, 436). As the State agency
                                   6
                                       doctors opined, this evidence was entirely consistent with the ability to perform activities of daily
                                   7
                                       living independently, appropriately, effectively, and on a sustained basis with only slight
                                   8
                                       limitations. (AR 97, 109). 20 C.F.R. Pt. 404, Subpt. P, Appx. 1 § 12.00(F)(2)(b) (defining mild
                                   9

                                  10   limitation).

                                  11           Although Plaintiff argues that the ALJ misrepresented Plaintiff’s testimony, the court finds
                                  12   that the ALJ accurately cited the evidence. Plaintiff’s presentation of an alternative view of the
Northern District of California
 United States District Court




                                  13
                                       evidence is not a basis to overturn the ALJ, whose conclusions were at least rational. See Burch,
                                  14
                                       400 F.3d at 679 (the Commissioner’s conclusion is upheld where evidence is susceptible to more
                                  15
                                       than one rational interpretation). Further, none of the cases that Plaintiff cites are controlling
                                  16

                                  17   because they pertain to an ALJ’s evaluation of a claimant’s RFC, which is a different analysis than

                                  18   at Step Three. The RFC is specific to a work environment. 20 C.F.R. § 416.945(a) (RFC is “the

                                  19   most [an individual] can do despite [his or her limitations]” and considers the “work setting”).
                                  20   The evaluation at issue here is a listing analysis made in Step Three.
                                  21
                                                The ALJ reasonably determined that Plaintiff had only moderate difficulties in social
                                  22
                                       functioning. (AR 24-25). Despite her testimony and statements that she had difficulty being alone
                                  23
                                       and getting along with family, Plaintiff was still able to go to the movies, shop, visit her
                                  24

                                  25   grandmother in a nursing home, eat at restaurants with her family, walk outside for exercise, and

                                  26   communicate with others via text message. (AR 24-25, 256, 258-59, 271, 416). She spent nine

                                  27   days in a crowded amusement park despite her complaints of anxiety and panic attacks. (AR 25,
                                  28
                                       82). Again, Plaintiff simply advances an alternative interpretation of the evidence. See Burch, 400
                                                                                         7
                                       F.3d at 679.
                                   1

                                   2          Finally, the ALJ reasonably found that Plaintiff had moderate impairment in concentration,

                                   3   persistence, and pace. (AR 25). Dr. Amato repeatedly noted average attention span, Plaintiff could

                                   4   cook meals that took several hours to prepare, she read often, and could play board games as well
                                   5
                                       as watch a few hours of television daily. (AR 25, 28, 257, 259, 271, 361, 363, 365, 367, 369, 371,
                                   6
                                       373, 377, 379, 382, 388, 416, 426-28, 432, 434, 436, 438). Plaintiff’s disagreement with the ALJ’s
                                   7
                                       weighing of the evidence is not a basis to overturn the ALJ’s rational interpretation. See Thomas,
                                   8
                                       278 F.3d at 954.
                                   9

                                  10          In summary, the ALJ specifically analyzed the record evidence on each broad area of

                                  11   functioning to determine that Plaintiff did not meet her burden to prove she had a presumptively
                                  12   disabling mental impairment. The court rejects Plaintiff’s argument that the ALJ did not
Northern District of California
 United States District Court




                                  13
                                       adequately consider Dr. Amato’s opinion in regard to Step Three, finding that the ALJ correctly
                                  14
                                       found that it was unsupported by the medical evidence and her own treatment records. See Batson,
                                  15
                                       359 F.3d at 1105. The court has considered all of Plaintiff’s arguments and finds that the ALJ’s
                                  16

                                  17   determination at Step Three was based on clear and convincing reasons supported by substantial

                                  18   evidence and must be upheld by this court. See Baxter v. Sullivan, 923 F.2d 1391, 1396 (9th Cir.

                                  19   1991); Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1995), as amended (Apr. 9, 1996).
                                  20
                                       Residual Functional Capacity
                                  21
                                              Plaintiff contends that the ALJ’s finding in regard to Plaintiff’s RFC at Step Four is not
                                  22
                                       based on substantial evidence. Plaintiff argues that the ALJ failed to give adequate reasons for
                                  23
                                       giving only little weight to the opinions of treating physician Dr. Amato. Noting that the ALJ also
                                  24
                                       gave little weight to the other examining physicians, Plaintiff argues that the ALJ erroneously
                                  25
                                       relied only on the opinions of the non-treating, non-examining State agency reviewing physicians
                                  26
                                       to contradict the opinion of Dr. Amato in determining Plaintiff’s RFC. See Lester, 81 F.3d at 831
                                  27
                                       (The opinion of a nonexamining physician cannot by itself constitute substantial evidence that
                                  28
                                                                                        8
                                   1   justifies the rejection of the opinion of either an examining physician or a treating physician.).

                                   2          The court rejects Plaintiff’s reasoning. As set forth in the portion of the ALJ’s decision

                                   3   quoted above, the ALJ gave Dr. Amato’s opinions little weight because “the limitations she

                                   4   imposed are not generally supported by the medical evidence of record, or even by her own

                                   5   treatment records.” (AR 28). The ALJ did not reject Dr. Amato’s opinions based on the opinions

                                   6   of the non-examining physicians. Indeed, the ALJ gave only partial weight to the opinions of the

                                   7   State agency psychological consultants.

                                   8          Plaintiff further argues that by giving no more than partial weight to any of the medical

                                   9   opinions, the ALJ rejected all the medical opinions and substituted her own opinion for those of

                                  10   the medical experts, citing Blakes ex rel. Wolfe v. Barnhart, 331 F.3d 565, 570 (7th Cir. 2003)

                                  11   (“ALJ’s may not make independent medical findings regarding whether certain activities are

                                  12   inconsistent with a particular medical diagnosis.”) Again, the court rejects Plaintiff’s analysis.
Northern District of California
 United States District Court




                                  13   The ALJ gave little weight to the opinion of Dr. Amato, little weight to the ten-year-old mental

                                  14   health assessments, and partial weight to the opinions of the State agency consultants. In regard to

                                  15   the State agency consultants, the ALJ stated in part:

                                  16
                                              Their assessments generally are consistent with the residual functional capacity, medical
                                  17          evidence of record, which as stated above document[s] improvement with treatment,
                                  18          hearing testimony, and function reports are given great weight. For example, the record
                                              indicates the claimant would be able to perform simple, repetitive tasks in a quiet setting
                                  19          that limits her contact with co-workers due to the anxiety that such contact could provoke.
                                              However, the longitudinal records support more limits.
                                  20
                                       (AR 28). Thus, the ALJ did not wholly reject the opinions of the State agency consultants.
                                  21

                                  22          The ALJ also gave partial weight to the third party function report made by Plaintiff’s

                                  23   mother, explaining in part:

                                  24                  The opinion of a layperson is less persuasive on those same issues than that of
                                              medical professionals as relied on herein. Nonetheless, Ms. Daniel’s [sic] reported that
                                  25
                                              claimant performs many activities such as using the computer, cooking, board games,
                                  26          reading often, and going out for movies and dinner. Ms. Daniel’s opinion is given partial
                                              weight with respect to the claimant’s ability to carry out activities of daily living and
                                  27          follow written instructions, as this is consistent with claimant’s testimony and function
                                              report, as well as the medical evidence.
                                  28
                                                                                         9
                                       (AR 30).
                                   1
                                              Based on the above, the court finds, contrary to Plaintiff’s argument, that the ALJ did not
                                   2
                                       reject all the medical opinions and improperly substitute her opinion for that of the medical
                                   3
                                       professionals. The court notes that the ALJ gave Dr. Amato’s opinions “limited” weight and the
                                   4
                                       ten-year-old opinions of the mental health professionals “little” weight, referencing the later only
                                   5
                                       in regard to longitudinal history. This is not the equivalent of totally rejecting the opinions.
                                   6
                                       Additionally, as discussed above, the ALJ provided sound reasons for the weight she gave them.
                                   7
                                       Further, the ALJ gave partial weight to the State agency opinions, and to the third party function
                                   8
                                       report, again stating clearly why she did so. The court thus finds that in reaching her
                                   9
                                       determination, the ALJ relied to the degree indicated on each of the four sources of information
                                  10
                                       regarding Plaintiff’s RFC. The ALJ provided detailed explanations as to what extent she relied on
                                  11
                                       each of these sources, and her RFC determination follows reasonably from these explanations.
                                  12
Northern District of California
 United States District Court




                                       There is no indication that the ALJ improperly substituted her own judgment for that of the
                                  13
                                       medical professionals in reaching the determination. The court has considered all of Plaintiff’s
                                  14
                                       arguments and concludes that the ALJ’s RFC determination is based on substantial evidence.
                                  15
                                       New Evidence Submitted to Appeals Council
                                  16
                                              After the ALJ issued her decision on February 5, 2016, new evidence was submitted to
                                  17
                                       the Appeals Council. Some of this evidence consists of records which predate the decision. Other
                                  18
                                       items of evidence are dated immediately after the decision date.
                                  19
                                              The new evidence which pre-dates the ALJ decision is as follows: (1) records of treating
                                  20
                                       physician Jacqueline Amato, M.D., dated November 14, 2015, through December 12, 2015 (AR
                                  21
                                       37-40); (2) records of the Del Norte Unified School District dated April 28, 1999, through
                                  22
                                       November 25, 2002 (AR 41-59); and (3) records of Marie Witt, Ph.D., dated February 16, 1996
                                  23
                                       (AR 60).
                                  24
                                              The Appeals Council found that this new evidence did not show “a reasonable probability
                                  25
                                       that it would change the outcome of the decision.” For this reason, the Appeals Council “did not
                                  26
                                       consider and exhibit this evidence.” (AR 2).
                                  27
                                              The new evidence submitted to the Appeals Council which post-dates the ALJ decision is
                                  28
                                                                                         10
                                   1   from Jacqueline Amato, M.D., dated February 13, 2016. (AR 15-17). The Appeals Council found

                                   2   that this evidence did not relate to the period at issue and therefore does not affect the decision

                                   3   about whether Plaintiff was disabled prior to the February 5, 2016, date of the ALJ decision. (AR

                                   4   2).

                                   5          On February 13, 2016, Dr. Amato wrote:

                                   6
                                                      The patient has not been employed the entire time I have treated her. She has not
                                   7          been capable of any type of employment in my opinion. The patient has cognitive
                                   8          limitations and the inability to perform many of the activities of daily living, such as
                                              banking, shopping, cooking, etc. ¶ The patient does decompensate with increased stress
                                   9          and anxiety. She has not tolerated this well in any way. ¶ The patient is taking six
                                              psychotropic medications to be able to function daily.
                                  10
                                       (AR 15).
                                  11
                                              Plaintiff contends that all of this evidence relates to her condition as of the date of the ALJ
                                  12
Northern District of California




                                       decision, supports the evidence in the record, and confirms the diagnoses and functional
 United States District Court




                                  13
                                       limitations as determined by Plaintiff’s treating physicians. Plaintiff argues that this evidence was
                                  14
                                       therefore improperly rejected by the Appeals Council.
                                  15
                                              The Ninth Circuit held in Brewes v. Commissioner of Soc. Sec. Admin., 682 F.3d 1157,
                                  16
                                       1163 (9th Cir. 2012), that when the Appeals Council considers new evidence in deciding whether
                                  17
                                       to review a decision of the ALJ, that evidence becomes part of the administrative record which the
                                  18
                                       district court must consider when reviewing the Commissioner's final decision for substantial
                                  19
                                       evidence. The court must agree with Defendant that the Appeals Council properly declined to
                                  20
                                       consider the new evidence submitted by Plaintiff on the ground that the evidence did not have a
                                  21
                                       reasonable probability of changing the outcome of the decision. (AR 2, 37-60). The records of the
                                  22
                                       Del Norte Unified School District dated 1999 through 2002, and the records of Marie Witt, Ph.D.,
                                  23
                                       dated 1996, long predate Plaintiff’s alleged disability onset date of April 2014, and it is unlikely
                                  24
                                       they would have significantly impacted the ALJ’s decision.
                                  25
                                              Dr. Amato’s treatment notes from November 14, 2015, December 12, 2015, and February
                                  26
                                       13, 2016 did not have a reasonable probability of changing the outcome of the ALJ’s decision
                                  27
                                       either. (AR 15-18, 37-40). In November 2015, Plaintiff reported stress from her sister’s
                                  28
                                                                                         11
                                   1   admission to rehab, and she stopped taking one of her medications with adverse results. (AR 39).

                                   2   However, her mental status was largely unchanged: she was still cooperative with linear thought

                                   3   process and associations, and she was alert and oriented. (AR 39-40). She felt some suicidal

                                   4   ideation without plan or intent, but that resolved by the December appointment after a medication

                                   5   change. “She is feeling less depressed with the increased dose of Latuda. She is no longer having

                                   6   any type of suicidal thoughts.” (AR 37). In December, Dr. Amato assessed Plaintiff as “stable on

                                   7   medication” after observing that Plaintiff was still cooperative, had linear thought process and

                                   8   associations, and was alert and oriented. (AR 37).

                                   9           In addition, Dr. Amato’s February 13, 2016 treatment note (eight days after the ALJ’s

                                  10   decision) did not pertain to the time period that the ALJ adjudicated, except for the statement that

                                  11   Plaintiff had not been employed “the entire time” Dr. Amato had known her. This was not new

                                  12   information—Plaintiff’s lack of employment history had already been acknowledged by the ALJ.
Northern District of California
 United States District Court




                                  13   (AR 30). Considering the record as a whole, the new evidence that Plaintiff submitted does not

                                  14   change the fact that substantial evidence supports the ALJ’s findings.

                                  15                                         CONCLUSION

                                  16           Based on the foregoing, Plaintiff’s motion for summary judgment is hereby DENIED and

                                  17   Defendant’s motion for summary judgment is hereby GRANTED. The Clerk is directed to close

                                  18   this case.

                                  19           A separate judgment will issue.

                                  20           IT IS SO ORDERED.

                                  21   Dated: January 22, 2019

                                  22
                                                                                                    ROBERT M. ILLMAN
                                  23                                                                United States Magistrate Judge
                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        12
